Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  June 26, 2019

The Court of Appeals hereby passes the following order:

A19D0513. ROBERT GREEN v. CITY OF EAST POINT et al.

      Robert Green was convicted in municipal court of occupying a dive in violation
of a local ordinance. He filed a petition for writ of certiorari in superior court seeking
to challenge his conviction. The trial court dismissed the petition on May 15, 2019,
and Green filed this application for discretionary appeal on June 15, 2019.
      An application for discretionary appeal must be filed within 30 days of the
entry of the order or judgment to be appealed. See OCGA § 5-6-35 (d). The
requirements of OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an
application for appeal not made in compliance therewith. See Boyle v. State, 190 Ga.
App. 734, 734 (380 SE2d 57) (1989). Here, Green filed his application 31 days after
the trial court’s order was entered. His application is thus untimely, and it is hereby
DISMISSED for lack of jurisdiction.



                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          06/26/2019
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.